UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 21, 2014 Date of Report (Date of earliest event reported) SPOTLIGHT INNOVATION INC. (Exact name of registrant as specified in its charter) Nevada 333-141060 98-0518266 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6750 Westown Parkway, Suite 200-226 West Des Moines, IA (Address of principal executive offices) (Zip Code) (515) 274-9087 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year Effective August 21, 2014 the Company amended its filings with the State of Nevada to designate 3,000,000 shares of preferred stock of the Corporation as Series A Preferred Stock and 500,000 shares of preferred stock of the Corporation as Series C Preferred Stock, both with the rights, preferences, powers, restrictions and qualifications set forth in the respective Certificates of Designations for the foregoing series of preferred stock attached as an exhibit hereto. Item 9.01 Financial Statements and Exhibits (d) Exhibits. Filed with this Incorporated by reference Exhibit No. Description Current Report Form FilingDate ExhibitNo. Series A Preferred Stock and Series C Preferred Stock Certificates of Designation filed with the State of Nevada August 21, 2014. x 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPOTLIGHT INNOVATION INC. Date: August 22, 2014 By: /s/ Cristopher Grunewald Name: Cristopher Grunewald Title: President 3
